Citation Nr: 0002077	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased rating for achalasia with 
scarring post esophageal surgery, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for tinnitus is plausible.  

3.  The veteran's service-connected achalasia with scarring 
post esophageal surgery is productive of no more than 
moderate disability and permits him to swallow more than 
liquids.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for a rating in excess of 30 percent for 
achalasia with scarring post esophageal surgery are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7203 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Factual Background

The service medical records are negative for complaint or 
finding for tinnitus.  The records do show that in May 1959 
there was a report of noise exposure due to gunfire during 
basic training, but an audiometric examination at the time 
was normal.  The ears were clinically evaluated as normal on 
separation examination in September 1959.  

Post-service medical evidence shows that the first complaint 
of tinnitus was February 1996.  At that time, the veteran 
reported that he had been getting ringing in his ears, mostly 
on the left side, for the past two years.  On physical 
examination, the tympanic membranes were clean.  The 
impression was tinnitus.  In June 1996, the veteran 
complained of left ear tinnitus for two years.  The 
impression was left ear tinnitus.  In July 1997, when the 
veteran was seen for annual follow-up for left ear tinnitus, 
it was noted that he had had it for three years.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

In this case, the medical evidence fails to establish that 
the veteran has tinnitus that can be linked to service.  In 
this regard, the Board notes that while the service medical 
records show a report of noise exposure during basic 
training, there was no complaint or finding for tinnitus and 
an audiometric examination was normal.  The first documented 
sign of tinnitus was in February 1996, over 25 years 
following separation from service.  The veteran has failed to 
present any competent medical evidence to support his 
contention that the current tinnitus is related to any injury 
in service.  In view of the absence of competent medical 
evidence demonstrating a nexus between the tinnitus and any 
incident in service, the claim for service connection is not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).

The Board rejects the veteran's statements linking his 
tinnitus to an inservice injury as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) held in Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

II.  Increased Rating

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In a December 1961 rating decision, the RO granted service 
connection for achalasia with scarring post esophageal 
surgery, evaluated as 30 percent disabling from November 5, 
1960.  Under governing regulation, a disability which has 
been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  38 C.F.R. § 3.951.  The 30 percent rating is 
thus protected at that level.

VA examination in August 1986 showed that the veteran had 
some dysphagia and heartburn with solid foods and no problems 
with liquids.  It was noted that he was thin at 6 feet 8 
inches and 137 pounds, but had been like that for years.  

In February 1996, the veteran sought an increased rating for 
his service-connected achalasia with scarring post esophageal 
surgery.  

On VA examination in May 1996, the veteran complained of 
difficulty swallowing and noted that he ate 5-6 times daily.  
Objective findings noted a 25 cm anterior lower chest wall 
and abdominal scar.  The epigastric area was tender.  There 
was no organomegaly.  Bowel sounds were active.  There were 
no bruits.  It was noted that his weight had remained steady.  
There was no anemia.  There was no actual partial 
obstruction.  It was noted that there was chest pain when the 
veteran ate too much causing him to eat small amounts 
multiple times a day.  There was disturbance of motility and 
epigastric pain in the lower chest.  The diagnosis was 
esophageal stricture with reflux disorder.  

Received in August 1997 was a statement from Dr. M.W. 
indicating that he had seen the veteran in August 1992 for 
lower back problems and vomiting.  

On VA examination in September 1997, the veteran complained 
of chronic vomiting, dysphagia, heartburn and indigestion.  
He reported that he had to eat small amounts over long 
periods of time and could only drink water, milk and coffee.  
Objective findings noted that the veteran weighed 130 pounds.  
He indicated that acidic foods caused vomiting and that he 
could not eat except for Cream of Wheat, scrambled eggs, and 
other types of bland food such as bananas.  No spicy foods.  
Pears and peaches rarely.  Sweets made him sick.  On 
examination of the stomach, there was a 1 cm x 26 cm scar 
from the anterior lower chest wall to the umbilicus.  There 
was a 30 cm x 1/2 cm scar on the left lateral posterior chest 
wall.  On palpation of the abdomen, there was tenderness 
elicited in the epigastric region and both upper quadrants, 
right and left.  There were no masses, rebound tenderness, 
splitting, guarding or rigidity noted.  On auscultation, the 
bowel sounds were active.  No bruits were auscultated.  
Rectal examination was negative.  The veteran had a 
disturbance of the motility in his esophagus on swallowing.  
He did not have any obstruction, although he did have 
difficulty swallowing.  He did not required any dilation of 
the esophagus.  There was epigastric, substernal burning.  X-
rays of the stomach were read as esophageal dilation with 
abnormal peristalsis without evidence of obstruction.  

An October 1997 statement from B.A., the veteran's friend, 
described the veteran as having a great deal of abdominal 
distress when he ate certain type of food.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's service-connected disability is currently rated 
as 30 percent disabling under Diagnostic Code 7203 (stricture 
of the esophagus).  Under this code, a 30 percent rating 
requires moderate disability; a 50 percent rating requires 
severe disability, permitting liquids only; and an 80 percent 
evaluation is warranted when the disability permits passage 
of liquids only, with marked impairment of general health.  
38 C.F.R. § 4.114, Diagnostic Code 7203.  

Upon review, the Board finds that the criteria for an 
evaluation in excess of 30 percent are not met.  The VA 
examinations show that while the veteran has problems eating 
certain types of food (i.e., spicy, acidic) he is not limited 
to liquids only.  The veteran, himself, has stated that he 
eats several small meals a day.  Accordingly, a 30 percent 
rating is the highest evaluation which may be assigned for 
the veteran's service-connected disability.  38 C.F.R. 
§ 1155, 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7203.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased rating for achalasia with 
scarring post esophageal surgery is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

